               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                   CIVIL CASE NO. 1:16-cv-00156-MR
               [CRIMINAL CASE NO. 4:96-cr-00056-MR-1]



TIMOTHY LAMONT RUFF,             )
                                 )
                   Petitioner,   )
                                 )                    MEMORANDUM OF
vs.                              )                    DECISION AND ORDER
                                 )
UNITED STATES OF AMERICA,        )
                                 )
                   Respondent.   )
________________________________ )

      THIS MATTER is before the Court on the Petitioner’s Motion to Vacate

Sentence under 28 U.S.C. § 2255 [CV Docs. 1, 4]1; the Petitioner’s “Motion

for Summary Judgment” [CV Doc. 26]; the Petitioner’s “Motion for

Reconsideration for Resentencing” [CV Doc. 28]; and the Petitioner’s

“Addendum for Resentencing” [CV Doc. 30].

I.    BACKGROUND

      The Petitioner pleaded guilty to one count of conspiracy to commit a

Hobbs Act robbery, in violation of 18 U.S.C. § 1951 (Count One); one count



1
  Citations to the record herein contain the relevant document number referenced
preceded by either the letters “CV” denoting that the document is listed on the docket in
the civil case file number 1:16-cv-00156-MR, or the letters “CR” denoting that the
document is listed on the docket in the criminal case file number 4:96-cr-00056-MR-1.
of Hobbs Act robbery, in violation of 18 U.S.C. § 1951 (Count Two); and one

count of using a firearm in furtherance of a crime of violence, that is, the

Hobbs Act robbery set forth in Count Two, and aiding and abetting the same,

in violation of 18 U.S.C. §§ 924(c) and 2 (Count Three). [CR Doc. 68]. The

Court sentenced the Petitioner to a total of 360 months’ imprisonment. [Id.].

The Petitioner unsuccessfully appealed the Court’s judgment. [CR Docs. 70,

80, 81]. The Fourth Circuit also denied the Petitioner’s later request for

mandamus relief. [CR Doc. 98]. The Petitioner subsequently filed four

unsuccessful Section 2255 motions to vacate challenging his conviction and

sentence.

     Following the Supreme Court’s decision in Johnson v. United States,

135 S. Ct. 2551 (2015), the Petitioner sought and obtained authorization from

the Fourth Circuit to file a second or successive motion to vacate. [CR Doc.

133]. On June 6, 2016, the Petitioner commenced this action by filing a

motion to vacate (styled “Addendum”) pursuant to 28 U.S.C. § 2255. [CV

Doc. 1]. In the motion to vacate, Petitioner contends that his Hobbs Act

robbery offense no longer qualifies as a “crime of violence” in light of

Johnson. Consequently, the Petitioner asserts that his Hobbs Act offense

likewise cannot support his § 924(c) conviction and such conviction must be




                                     2
vacated. [Id.]. The Petitioner also argues that, in light of Johnson he was

improperly classified as a Career Offender.2 [Id.].

      On June 16, 2016, another Section 2255 motion to vacate, also based

on Johnson, was filed by the Federal Defenders of North Carolina on the

Petitioner’s behalf. [CV Doc. 4]. This counseled motion challenges only the

Petitioner’s § 924(c) conviction and does not assert any challenge to his

designation as a Career Offender. [Id.].

      On August 24, 2016, this Court granted the Government’s motion to

stay this action pending a decision by the Fourth Circuit Court of Appeals in

the cases of United States v. Ali, No. 15-4433 (4th Cir.) and United States v.

Simms, No. 15-4640 (4th Cir.). On February 19, 2019, this Court granted

the Government’s motion to continue holding this case in abeyance pending

a decision by the United States Supreme Court in United States v. Davis,

No. 18-431 (cert. granted Jan. 4, 2019). [CV Doc. 16]. The Court also

ordered that the Government would have 60 days from the date the Supreme

Court issues its decision in Davis within which to file its response in this

matter. [Id.].




2The Petitioner also appears to assert a Johnson challenge to the calculation of his base
offense level under U.S.S.G. § 2K2.1. [CV Doc. 1]. However, the Petitioner’s base
offense level was calculated pursuant to U.S.S.G. § 2B3.1, the guideline applicable to
Hobbs Act robbery.
                                           3
      On May 20, 2019, the Court granted the Petitioner’s motion to

terminate the Federal Defenders’ representation of the Petitioner. [CV Doc.

19]. The case, however, remained stayed pending a decision in Davis.

      On June 24, 2019, the Supreme Court issued its decision in Davis.

United States v. Davis, 139 S. Ct. 2319 (2019). On June 25, 2019, the Court

entered a text order lifting the stay in this case and instructing the

Government to file a response within thirty (30) days. The Government filed

its Response in Opposition on August 23, 2019. [CV Doc. 29].

      During the pendency of this matter, the Petitioner has filed multiple

motions for “resentencing,” which the Court has denied. [See CV Doc. 27].

Currently pending are the Petitioner’s “Motion for Summary Judgment” [CV

Doc. 26]; a “Motion for Reconsideration for Resentencing” [CV Doc. 28]; and

an “Addendum for Resentencing” [CV Doc. 30].

II.   STANDARD OF REVIEW

      Pursuant to Rule 4(b) of the Rules Governing Section 2255

Proceedings, sentencing courts are directed to promptly examine motions to

vacate, along with “any attached exhibits and the record of prior proceedings”

in order to determine whether a petitioner is entitled to any relief. After

having considered the record in this matter, the Court finds that no response

is necessary from the United States. Further, the Court finds that this matter


                                      4
can be resolved without an evidentiary hearing. See Raines v. United States,

423 F.2d 526, 529 (4th Cir. 1970).

III.   DISCUSSION

       The Petitioner moves to vacate the conviction he received under 18

U.S.C. § 924(c) for possession of a firearm in furtherance of a “crime of

violence.”      The predicate for that offense, however, the Petitioner’s

substantive Hobbs Act robbery conviction, remains a “crime of violence”

today. The Fourth Circuit recently held that a Hobbs Act robbery constitutes

a crime of violence under the force clause of Section 924(c). See United

States v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019). That the residual clause

of the statute is unconstitutionally vague, therefore, does not affect the

validity of the Petitioner’s Section 924(c) conviction.

       To the extent that the Petitioner challenges his designation as a career

offender or any other aspect of his Guidelines calculation under Johnson,

the Petitioner’s argument is foreclosed by Beckles v. United States, 137 S.

Ct. 886, 890 (2017) (“the advisory Guidelines are not subject to vagueness

challenges”).

       Finally, to the extent that the Petitioner seeks reconsideration of the

Order denying his motions for resentencing [CV Docs. 28, 30], those motions




                                       5
are also denied. The Court finds no basis in fact or law to reconsider its prior

Order. [CV Doc. 27].

      For the foregoing reasons, the Petitioner’s motion to vacate is denied

and dismissed, and his other motions are denied. The Court further finds

that Petitioner has not made a substantial showing of a denial of a

constitutional right. See generally 28 U.S.C. § 2253(c)(2); see also Miller El

v. Cockrell, 537 U.S. 322, 336 38 (2003) (in order to satisfy § 2253(c), a

“petitioner must demonstrate that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong”) (citing

Slack v. McDaniel, 529 U.S. 473, 484-85 (2000)). The Petitioner has failed

to demonstrate both that this Court’s dispositive procedural rulings are

debatable, and that the motion to vacate states a debatable claim of the

denial of a constitutional right. Slack v. McDaniel, 529 U.S. 473, 484-85

(2000). As a result, the Court declines to issue a certificate of appealability.

See Rule 11(a), Rules Governing Section 2255 Proceedings for the United

States District Courts, 28 U.S.C. § 2255.




                                       6
                                  ORDER

      IT IS, THEREFORE, ORDERED that the Petitioner’s Motion to Vacate

Sentence under 28 U.S.C. § 2255 [CV Docs. 1, 4] is DENIED and

DISMISSED.

      IT IS FURTHER ORDERED that the Petitioner’s “Motion for Summary

Judgment” [CV Doc. 26]; the Petitioner’s “Motion for Reconsideration for

Resentencing” [CV Doc. 28]; and the Petitioner’s “Addendum for

Resentencing” [CV Doc. 30] are all DENIED.

      IT IS FURTHER ORDERED that the Court declines to issue a

certificate of appealability.

      IT IS SO ORDERED.

                                Signed: September 24, 2019




                                         7
